DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 6 are amended.
Claims 1-7 and 39-50 are examined on the merits.
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive:
With respect to claim 6, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment made to the claim.
With respect to claim 1, Applicants argue that the amendment made to the claim places the Application in condition for Allowance as being similar to the Allowable Subject Matter indicated in the Office Action mailed on 11/23/2021.
However, cited Prior Art is readable on this limitation, and therefore, the amendment made to claim 1 does not place the Application in condition for Allowance. See the rejection below.
It is noted, that the limitation presented in the amendment made to claim 1 is not supported by the instant Specification, and Applicants are required to remove new matter in response to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:
The limitation “lateral wall circumferentially surrounds an opening” is not supported by the instant Specification.
Applicants are required to remove new matter in response to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites lateral wall circumferentially surrounds an opening. Since this limitation is not supported by the instant Specification and is not depicted on Applicant’s drawings it is unclear how the lateral wall circumferentially surrounds the opening.
For purpose of further examination this limitation is interpreted as a “wall circumferentially surrounding the opening.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malhi (US 2014/0128822).
Regarding claim 1, Malhi discloses a canister for a negative pressure wound therapy apparatus (Abstract, lines 1-17) comprising:
a receptacle 260 ([0050]; figs. 3 and 4) in fluid communication with a dressing covering a wound ([0040]), the receptacle being configured to receive an exudate from the wound ([ 0050]; chamber 260 is in fluid communication with wound dressing via inlet port 254; exudate is collected in chamber 260);

a filter assembly disposed between the receptacle and the connector and defining a flow path therebetween (the assembly of figure 4, creating the flow path depicted in the figure), the filter assembly comprising:
a central portion (bottom surface of chamber 260 with filters 262; figs. 3 and 4) extending longitudinally away from a peripheral portion (peripheral portion of interface 250; figs. 3 and 4), the central portion having a lateral wall (left filter 262; figs. 3 and 4) and a base (bottom surface of chamber 260; figs. 3 and 4), at least a portion of the lateral wall connecting the base to the peripheral portion (filters 262 are connected to the bottom surface; figs. 3 and 4), wherein the central portion comprises a wall A (fig. 3) circumferentially surrounding the opening 252 (fig. 3);
a barrier extending from a connector-side surface of the base (right filter 262, extending from the upper side of the bottom surface as shown in figure 4); and
an overhang extending from the barrier, the overhang being longitudinally spaced apart from and transversely overlapping with at least a part of the base (interface 250 creates an overhang over filter 262, extending rightward as seen in figure 4 and transversely overlapping with at least a part of the bottom surface which extends rightward from right filter 262).

    PNG
    media_image1.png
    424
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    486
    560
    media_image2.png
    Greyscale

Regarding claim 2, Malhi discloses a canister comprising a ledge A (fig. 4) that extends from the lateral wall, wherein the ledge extends only partially between the lateral wall and the barrier, leaving a gap that provides fluid communication between the connector and the flow path.
Regarding claim 3, Malhi discloses a canister, wherein barrier 1s substantially perpendicular to the base (see figs. 3 and 4).
Regarding claim 4, Malhi discloses a canister, wherein the flow path comprises the entrance 254 (figs. 3 and 4).
Regarding claim 5, Malhi discloses a canister, wherein the entrance 254 (figs. 3 and 4) is disposed on a surface of the lateral wall (see figs. 3 and 4).
Regarding claim 6, Malhi discloses a canister, wherein the entrance 254 (figs. 3 and 4) has a circumferential extension of 360 degrees that encompasses claimed range of about 270 degrees.
Regarding claim 7, Malhi discloses a canister, comprising hydrophobic filter ([0051]).
Allowable Subject Matter
As previously stated, claims 39-50 are allowed over the Prior Art of record.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Malhi (US 2014/0128822), Braga et al. (US 2010/0049150), Locke et al. (US 2014/0074053) and Kevin et al. (US 2011/0152799) fail to teach, suggest or render obvious a guard attached to a canister side surface of the shelf and extending radially across the central opening.

Braga et al. (US 2010/0049150), Locke et al. (US 2014/0074053) and Kevin et al. (US 2011/0152799) also teach most of claimed limitation but do not remedy deficiency of the guard attached to a canister side surface of the shelf and extending radially across the central opening.
Therefore, claims 39-50 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781